FILED
                                                                            MAR 07 2013
                           NOT FOR PUBLICATION
                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

                    UNITED STATES COURT OF APPEALS

                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50393

              Plaintiff - Appellee,              D.C. No. 3:09-cr-03879-WQH-1

  v.
                                                 MEMORANDUM *
PAUL ANDREW SILMAN,

              Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Southern District of California
                    William Q. Hayes, District Judge, Presiding

                             Submitted March 5, 2013 **
                                Pasadena, California

Before: HAWKINS, THOMAS, and HURWITZ, Circuit Judges.

       Defendant Paul Andrew Silman appeals his sentence of 65 months

incarceration followed by three years of supervised release. We have jurisdiction




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. Because the parties are familiar with the facts, we need

not recount them here.

      In his plea agreement, Defendant validly waived his right to appeal his

conviction and sentence. See United States v. Nguyen, 235 F.3d 1179, 1182–83

(9th Cir. 2000), abrogated on other grounds by United States v. Rahman, 642 F.3d

1257, 1259 (9th Cir. 2011). His arguments that the Government breached the plea

agreement are meritless. Accordingly, we dismiss this appeal. United States v.

Michlin, 34 F.3d 896, 898 (9th Cir. 1994).

      DISMISSED.